DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-24 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding 35 U.S.C. § 101: 
Applicant’s remarks include compelling arguments for a finding that the claimed invention requires significantly more than an abstract idea (see Remarks, 06/01/2022, Pages 1-5). 
Regarding the prior art: 
Upon conducting an updated search, the closest prior art appears to be U.S. Patent Application Publication 2015/0161852 to Robbins. Robbins generally discloses a gaming system, in which a first player and one or more second player(s) contribute respective player reels.  At least one game outcome is determined from an array of symbols randomly generated from the combination of the player reels.  The at least one game outcome is shared by all players and used to determine awards for all players.  The first player may subsequently join one or more third player(s) to determine new game outcomes from a new combination of player reels.  In another gaming system, players select a combination of player reels from a pool of player reels to compete against each other.  However, Robbins in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-24 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        
/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715